 In theMatterof THE MARION RESERVE POWER COMPANYandINTER-NATIONALBROTHERHOODOF ELECTRICAL WORKERS, LOCAL UNION B-638(AFL).-Case No. 8=J-1463.Decided July 14, 1944, -M. William Patrick Clyne,of Cleveland, Ohio,Mr. H. H. Hoppe,,ofMarion, Ohio, andMr. J. M. Strelitz,ofMarion, Ohio, for theCompany.Mr. W. H. Wilson,of Akron, Ohio, for the I. B. E. W.Mr. Wallace E. Royster,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Brotherhood of Elec-tricalWorkers, Local Union B-638 (AFL), herein called the I. B.E.,W., alleging that a question affecting commerce had arisen con-cerning the representation of employees of The Marion Reserve PowerCompany, Marion, Ohio, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon duenotice beforeWilliam O. Murdock, Trial Examiner. Said hearingwas held at Marion, Ohio, on May 22 and 23, 1944. The Company,and the I. B. E. W. appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.The Company has requested a hearing before theBoard for the purpose of oral argument. In view of the extensiverecord and briefs filed herein the request is hereby denied.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYating offices at Marion,- Ohio, is engaged in the purchase, production,'57 N L. R. B., No 65.601248-45-vol.57-24'353 354DECISIONSOF NATIONALLABOR RELATIONS BOARDdistribution, and sale of electrical energy, in a territory in west cen-tral Ohio.The Company furnishes electrical energy to a number ofmunicipalities, utility companies, and interstate carriers.During1943, the Company purchased materials having a value of $414,000,for use in its operations, of which approximately 80 percent wasshipped to the Company from points outside the State of Ohio.We find that the operations of the.Company affect commerce with-in the meaning of the National Labor Relations Act.'II.THE ORGANIZATION INVOLVEDInternationalBrotherhood of ElectricalWorkers,LocalUnionB-638, is a labor organization affiliated with the American Federa-tion of Labor, admitting to membership employees of the Company.9III.THE QUESTION CONCERNING REPRESENTATION -In February 1944, the I. B. E. W. requested recognition as exclusivebargaining representative of the employees in the Company's gen-erating station and Marion substation.The Company refused toextend recognition without Board certification.A statement of the Field Examiner,, introduced in evidence at thehearing, indicates that the I. B. E. W. represents a substintial, numberof'the Company's employees.',We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITExtending easterly for 100 miles from the Indiana line, the operat-ing territory of the Company covers an area with an" average widthof 13 miles.The Western Division, under a superintendent at Sidney,Ohio, receives electrical energy from the wires of other utility com-panies and distributes it in that division only. ' The employees in theWestern Division normally work only within that division.TheEastern Division is superintended from Marion, Ohio, where the'principal offices of the Company are located.The Company's onlygenerating station is located near Marion and all the electrical energy,generated there is distributed in the Eastern Division.The employeesin the Eastern Division normally work only in that division.Although unsuccessful 'in its attempt to organize the employees intheWestern Division, the I. B. E. W., in 1942, gained recognition'The Field Examiner reported that the I B F, W submitted 24 authorization cardsbearing dates in December 1943There are approximately 49 employees in the unit whichthe I. B E w seeks. THE- MARIONRESERVE POWERCOMPANY355from the Company as the bargaining representative of its membersin the Eastern Division.The recognition was so circumscribed, how-,ever, as to exclude employees in the generating station, the substation-operators, and workers stationed at Elyria, Rittman, and Grafton,-Ohio.In this proceeding, the I. B. E. W. is seeking a unit- of the-generating station employees and the Marion substation operators.If successful, the I. B. E. W. claims that it will then represent nearlyall the employees in the Eastern Division.The Companyy asserts that only a system-wide unit is appropriate.However, the organizational efforts of the I. B. E. W. have notextended successfull3 beyond the limits of the Eastern Division andno other labor organization is contending for the larger unit. Inthis situation, without prejudice- to a different conclusion underchanged circumstances, we are persuaded that a unit lesser in scope;may be appropriate?Although we do not agree that the facts support the contention ofthe Company with respect to the unit, we are also unable to accedeto the request of the I. B. E. War.' The Company's operations in theEastern Division are not extensive and the related functions of thedepartments therein argue convincingly that nothing smaller than adivision-wide unit is appropriate.Substation electricians and oper-ators frequently work together and presumably have similar interestsand problems.-We find '-ho-reason -tu separat'e' them for bargainingpurposes.Similar considerations lead us to the conclusion that gen-erating station employees should be in the same bargaining unit withline, service,meter and merchandise service department employees,man`- of.whom essertedly are now represented under the I. B. E. W.'scontract covering its members.These considerations and the admit-ted fact that the I. B. E. W. has organized a substantial number ofemployees in the Eastern Division outside the generating station andtheMarion substation' argue `further for the division-wide unit.Accordingly, we find that all production and, maintenance em-ployees of the Company in the Eastern Division, including generatingstation employees, Marion substation employees, line department em-ployees, service department employees, meter department employees,merchandise service department employees, and including all suchemployees in Elyria, Rittman, and- Grafton, Ohio, but excludingclerical employees, professional employees, guards, employees in theWestern Division, and all supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes inthe status of employees or effectively recommend such action, con=stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.-2 seeMatter of Oklahoma Gas & Electric Company,42 N. L. R. B. 750, and cases citedtherein. 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.TIIE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which,has arisen be resolved by an election by secret ballot' among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of our Direction of Elec-tion herein, subject to the limitations and,additions set forth in saidDirection.DIRECTION OF ELECTIONRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III; Section 9, of National Labor Rbla-tions Board Rules and Regulations-Series 3, it is herebyDIREOIED that, as part. of 'the investigation to ascertain representa-tives for the purposes of collective bargaining with The Marion Re-servePower Company, Marion, Ohio, an, election by secret ballotshall be-conducted as early as possible, but not later than thirty (30)days fr om the date of this Direction, under the direction and super-vision of the 'Regional Director for the Eighth Region, acting in this.matter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among ,the employees in the unit found appropriate in Section IV,above, who N'Vere employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forces,of the United States, who present themselves in person at the polls,but excluding any who have since quit or been discharged for cause,tion, to determine whether or not they desire to be represented by'International Brotherhood of Electrical Workers, Local Union B-63&(AFL), for the purposes of'collectivebargaining..'` [Seei'iifra,57 N. L.-R. B. 1292 for "Supplemental Decision andAmendment to Direction of Election.]